DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-11 and 13-15, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Gerland Phillips (Reg. No 62521) on 6/9/2021.

The application has been amended as follows:

1.	(Currently Amended) A SONOS memory, wherein a storage unit of the SONOS memory comprises:
a first gate structure formed by a gate dielectric layer formed on a surface of a semiconductor substrate and a first polycrystalline silicon gate through superposition;
first sidewalls formed on two side surfaces of the first gate structure through self-alignment; and
a second gate structure formed on a side surface of the first sidewall on a first side surface of the first gate structure through self-alignment, and a third gate structure formed on a side surface of a first sidewall on a second side surface of the first gate structure through self-alignment,
the second gate structure and the third gate structure being each formed by an ONO layer and a second polycrystalline silicon gate through superposition, the second polycrystalline silicon gate being in a sidewall structure, the ONO layer is also formed on 
the ONO layer being formed by a first oxide layer, a second nitride layer, and a third oxide layer through superposition, and the second nitride layer being used for storing information; and
the first gate structure forming a selection gate, and the second gate structure and the third gate structure forming two storage gates, states of information stored in the second gate structure and the third gate structure in a same storage unit being opposite, the two opposite states of information stored in the second gate structure and the third gate structure of the same storage unit are used as storage information of an entirety of the storage unit and the storage information of the storage unit is read in a differential way, and the storage information of the storage unit being judged by comparing a magnitude of reading currents corresponding to the second gate structure and the third gate structure,
wherein a P-well is formed in the semiconductor substrate in a formation area of the storage unit, and wherein a tunneling injection region is formed in a surface area of the P-well covered by the second gate structure and the third gate structure.
4.	(Canceled) 
5.	(Canceled) 
6.	(Currently Amended) The SONOS memory according to claim 1, wherein the P-well is formed in a deep N-well and the deep N-well is formed in the semiconductor substrate.
7.	(Currently Amended) The SONOS memory according to claim 1, wherein a first source-drain region consisting of N+ regions is formed in the P-well outside the side surface of the second gate structure through self-alignment; and a second source-drain region consisting of N+ regions is formed in the P-well outside the side surface of the third gate structure through self-alignment.

step 1: sequentially growing a gate dielectric layer and depositing a first polycrystalline silicon gate on a surface of a semiconductor substrate, and forming a first gate structure formed by the gate dielectric layer and the first polycrystalline silicon gate through superposition in a selected area by adopting a lithography definition and polycrystalline silicon etching process;
step 2: forming first sidewalls on two side surfaces of the first gate structure through self-alignment;
step 3: removing the gate dielectric layer outside the first gate structure, and then depositing an ONO layer, the ONO layer covering side surfaces of the first sidewalls, the top surface of the first polycrystalline silicon gate, and the surface of the semiconductor substrate outside the first gate structure;
the ONO layer being formed by a first oxide layer, a second nitride layer, and a third oxide layer through superposition, and the second nitride layer being used for storing information;
step 4: depositing a second polycrystalline silicon gate, the second polycrystalline silicon gate covering the surface of the ONO layer; and
step 5: performing comprehensive polycrystalline silicon etching to form the second polycrystalline silicon gate which is in a sidewall structure on a side surface of the corresponding first sidewall through self-alignment;
a second gate structure and a third gate structure being each formed by the ONO layer and the second polycrystalline silicon gate through superposition, the second gate structure being formed on a side surface of the first sidewall on a first side surface of the first gate structure through self-alignment, and the third gate structure being formed on a side surface of the first sidewall on a second side surface of the first gate structure through self-alignment;
the first sidewall and the ONO layer realizing an isolation between the first polycrystalline silicon gate and the corresponding second polycrystalline silicon gate; and
the first gate structure forming a selection gate, and the second gate structure and the third gate structure forming two storage gates, states of information stored in the 
wherein, before forming the ONO layer in step 3, the method further comprises a step of forming a tunneling injection region in a surface area of the P-well covered by the second gate structure and the third gate structure.
12.	(Canceled) 
14.	(Currently Amended) The method for manufacturing the SONOS memory according to claim 9, wherein the P-well is formed in a deep N-well and the deep N-well is formed in the semiconductor substrate.
15.	(Currently Amended) The method for manufacturing the SONOS memory according to claim  9, wherein, after forming the second polycrystalline silicon gate in the sidewall structure in step 5, the method further comprises a step of performing self-aligned N+ injection to form a first source-drain region and a second source-drain region, the first source-drain region is formed in the P-well outside the side surface of the second gate structure through self-alignment, and the second source-drain region is formed in the P-well outside the side surface of the third gate structure through self-alignment.


Allowable Subject Matter

Claims 1-3, 6-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “first gate structure forming a selection gate, and the second gate structure and the third gate structure forming two storage gates, states of information stored in the second gate structure and the third gate structure in a same storage unit being opposite, the two opposite states of information stored in the second gate structure and the third gate structure of the same storage unit are used as storage information of an entirety of the storage unit and the storage information of the storage unit is read in a differential way, and the storage information of the storage unit being judged by comparing a magnitude of reading currents corresponding to the second gate structure and the third gate structure, wherein a P-well is formed in the semiconductor substrate in a formation area of the storage unit, and wherein a tunneling injection region is formed in a surface area of the P-well covered by the second gate structure and the third gate structure.”, with combination of remaining features, as recited in claim 1.

The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
as recited in claim 9.

Shukuri et al (US 2010/00786669 A1) discloses a split gate structure, the memory cell transistor shown a read transistor unit or section (selection transistor section) in which a control gate (control gate electrode or first gate electrode) is formed in a surface region of a semiconductor substrate (or well region) 1 with a gate insulating film made a silicon oxide film interposed therebetween, and a memory transistor unit or section in which, a lower silicon oxide film corresponding to a gate insulating film, a charge storage region, and an upper silicon oxide film (Fig [1], Para [0180]).

However, Shukuri fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 9.

Claims 2-3, 6-8, 10-11 and 13-15  are allowed as those inherit the allowable subject matter from clams 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOIN M RAHMAN/Primary Examiner, Art Unit 2898